     Case 2:20-cv-01160-JAM-CKD Document 3 Filed 03/25/21 Page 1 of 5


 1

 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9

10       AKIKA PARKER,                                   No. 2:20-cv-1160-JAM-CKD PS

11                        Plaintiff,

12            v.                                         ORDER AND FINDINGS AND
                                                         RECOMMENDATIONS
13       J.P. MORGAN CHASE,

14                        Defendant.

15
             Plaintiff, who is representing herself in this action, has requested leave to proceed in
16
     forma pauperis (“IFP”).1 See 28 U.S.C. § 1915 (authorizing the commencement of an action
17
     “without prepayment of fees or security” by a person who is unable to pay such fees). Plaintiff’s
18
     affidavit makes the required showing, and so plaintiff’s request to proceed IFP is granted.
19
             Granting a plaintiff IFP status does not complete the required inquiry, however. The
20
     federal IFP statute requires federal courts to dismiss a case if the action is legally “frivolous or
21
     malicious,” fails to state a claim upon which relief may be granted, or seeks monetary relief from
22
     a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2).
23
     The Complaint & Plaintiff’s Earlier Ongoing Lawsuit
24
             In March 2020, plaintiff was granted leave to proceed IFP in her earlier suit against the
25
     same defendant she names in this case. Parker v. JP Morgan Chase, No. 2:20-cv-0455-KJM-
26
27
     1
      Actions where a party proceeds without counsel are referred to a magistrate judge pursuant to
28   Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1) and Fed. R. Civ. P. 72.
                                                    1
     Case 2:20-cv-01160-JAM-CKD Document 3 Filed 03/25/21 Page 2 of 5


 1   CKD (“Parker I”), ECF No. 3. In granting IFP status in Parker I, the undersigned dismissed

 2   plaintiff’s original complaint with leave to amend. Id. Plaintiff then filed an amended complaint,

 3   which the undersigned found was still defective as facially implausible and lacking any

 4   cognizable legal claim that would allow her to recover from defendant. (Parker I, ECF Nos. 4-5.)

 5   Accordingly, on May 13, 2020, the undersigned issued findings and recommendations that the

 6   Parker I suit should be dismissed without leave to amend. (Id., ECF No. 5.) On May 19, 2020,

 7   plaintiff—without the court’s permission—filed a second amended complaint. (Id., ECF No. 6.)

 8   The Parker I findings and recommendations are still awaiting review by the assigned district

 9   judge, and no action has been taken regarding plaintiff’s unpermitted second amended complaint

10   (nor is any action needed).2

11          On June 9, 2020, plaintiff filed the instant suit (“Parker II”) against J.P. Morgan Chase

12   (“Chase Bank”), using a verbatim copy of her second amended complaint in Parker I as the

13   opening complaint here. (ECF No. 1 at 7-19.) Plaintiff also includes a form complaint containing

14   no substantive allegations (id. at 1-6), a copy of the Parker I original complaint and exhibits, and

15   a copy of the Parker I second amended complaint (id. at 20-54).

16          As best the court can tell from the somewhat disjointed allegations, plaintiff’s claims arise

17   from her receipt of a Chase Bank statement listing her name and a “foreign” account number

18   “worth twenty one figures.” (Id. at 7-9.) Plaintiff asks the court to “investigate” the account

19   because Chase Bank refuses to give her information about the account, telling her that she is not

20   the account owner and other “lies.” (Id. at 8-10.) She references causes of action under the
21   Fourteenth Amendment generally, and for fraud, embezzlement, and breach of contract. (Id. at 8,

22   11-12, 18.) For relief, plaintiff asks that the total amount in the account be issued to her and

23   offers a seven-figure “reward” to whoever resolves this matter in her favor. (Id. at 6, 18.)

24   ///

25   ///

26   ///
27
     2
      Because plaintiff already filed an amended complaint, she would have had to file a motion to
28   seek the court’s permission to file a further amended complaint. See Fed. R. Civ. P. 15(a)(1)-(2).
                                                       2
     Case 2:20-cv-01160-JAM-CKD Document 3 Filed 03/25/21 Page 3 of 5


 1   Analysis

 2          This complaint (in Parker II) must be dismissed with prejudice because it is duplicative of

 3   the ongoing Parker I case. “Plaintiffs generally have no right to maintain two separate actions

 4   involving the same subject matter at the same time in the same court and against the same

 5   defendant.” Adams v. California Dep’t of Health Servs., 487 F.3d 684, 688 (9th Cir. 2007)

 6   (cleaned up), overruled on other grounds by Taylor v. Sturgell, 553 U.S. 880 (2008). District

 7   courts have the power to control their dockets, including the power to dismiss claims that are

 8   duplicative of claims presented in other cases. M.M. v. Lafayette Sch. Dist., 681 F.3d 1082, 1091

 9   (9th Cir. 2012).

10          To determine whether a suit is duplicative, courts apply the same test that governs claim

11   preclusion, that is, “we examine whether the causes of action and relief sought, as well as the

12   parties or privies to the action, are the same.” Id. at 688-89. To decide whether the causes of

13   action in two suits are the same, courts apply the “transaction test,” which requires consideration

14   of four criteria: “(1) whether rights or interests established in the prior judgment would be

15   destroyed or impaired by prosecution of the second action; (2) whether substantially the same

16   evidence is presented in the two actions; (3) whether the two suits involve infringement of the

17   same right; and (4) whether the two suits arise out of the same transactional nucleus of facts.” Id.

18   at 689 (quoting Costantini v. Trans World Airlines, 681 F.2d 1199, 1201-02 (9th Cir. 1982)).

19   “The last of these criteria is the most important.” Costantini, 681 F.2d at 1202.

20          All elements of this test are met here. First, plaintiff is suing the same lone defendant,
21   Chase Bank, in both cases. (See ECF No. 1 at 1-2; No. 2:20-cv-0455, ECF No. 4 (FAC) at 1-2.)

22   Second, the operative complaint in each case requests an investigation of the bank account at

23   issue and lays claim to the balance of the account. (See ECF No. 1 at 6, 8; No. 2:20-cv-0455,

24   ECF No. 4 at 2.) Finally, it is abundantly clear that both cases assert the same causes of action,

25   arising from the same bank account dispute. Although the first amended complaint in Parker I is

26   quite short, its allegations are merely repeated in greater detail in the Parker II complaint—which
27   itself was previously filed as a second amended complaint in Parker I. Given the timeline of

28   events, it seems that plaintiff filed the instant complaint in June 2020 in an attempt to avoid the
                                                        3
     Case 2:20-cv-01160-JAM-CKD Document 3 Filed 03/25/21 Page 4 of 5


 1   consequences of the undersigned’s May 2020 recommendation that Parker I should be dismissed

 2   without leave to amend. But “the fact that plaintiff was denied leave to amend does not give her

 3   the right to file a second lawsuit based on the same facts.” Adams, 487 F.3d at 688 (cleaned up).3

 4   The court need not go into each of the four criteria for the transaction test here. By re-filing in

 5   Parker II essentially all the pleadings from Parker I, plaintiff makes it obvious that the two suits

 6   are the same. Accordingly, to conserve judicial resources and promote societal interests in

 7   finality, this later-filed suit (Parker II) should be dismissed with prejudice. See id. at 692-93

 8   (upholding dismissal of duplicative later suit “where one district court had duplicative suits

 9   contemporaneously pending on its docket”); see also Cato v. United States, 70 F.3d 1103, 1105

10   n.5 (9th Cir. 1995) (no abuse of discretion where district court dismisses an IFP complaint that

11   “merely repeats pending or previously litigated claims”).4

12                                                 ORDER

13            Accordingly, it is HEREBY ORDERED that plaintiff’s motion to proceed in forma

14   pauperis (ECF No. 2) is GRANTED;

15                                        RECOMMENDATIONS

16            In addition, it is RECOMMENDED that

17         1. Plaintiff’s complaint be DISMISSED with prejudice as duplicative; and

18         2. The Clerk of Court be directed to CLOSE this case.

19            These findings and recommendations are submitted to the United States District Judge

20   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within twenty-one
21   (21) days after being served with these findings and recommendations, plaintiff may file written

22   ///

23

24   3
       There is no indication that Parker II is based on events that have occurred since the filing of
     Parker I, and although plaintiff’s time to seek leave to amend in Parker I has now passed, she
25   received a full and fair opportunity to raise there all the claims she now (re)asserts in this action.
26   See Adams, 487 F.3d at 692-93.
     4
       In addition, even if this suit were not duplicative of Parker I, the undersigned would find that the
27   complaint is facially implausible and lacks a valid basis for recovery. Most notably, the
     complaint contains no allegations from which the court can infer that plaintiff is entitled to the
28   funds in the account.
                                                          4
     Case 2:20-cv-01160-JAM-CKD Document 3 Filed 03/25/21 Page 5 of 5


 1   objections with the court. Such a document should be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file objections within

 3   the specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

 4   F.2d 1153 (9th Cir. 1991).

 5   Dated: March 25, 2021
                                                     _____________________________________
 6
                                                     CAROLYN K. DELANEY
 7                                                   UNITED STATES MAGISTRATE JUDGE

 8

 9

10   19.1160.park

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      5
